Citation Nr: 0611327	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
RO granted, inter alia, service connection and assigned an 
initial 50 percent rating for PTSD, effective December 6, 
2002.  The veteran filed a notice of disagreement (NOD) in 
August 2003, and the RO issued a statement of the case (SOC) 
in April 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2004.

In June 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In February 2005, the RO awarded a higher initial rating of 
70 percent, as well as a TDIU, each from December 6, 2002,  
but continued the denial of any higher rating, as reflected 
in the February 2005 Supplemental Statement of the Case 
(SSOC).

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126  
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 70 percent during the pendency of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for a 
higher rating (as characterized on the title page) remains 
viable on appeal.  Id; AB v. Brown, 6  Vet. App. 35, 38 
(1993).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since December 6, 2002, the veteran's service-connected 
PTSD has been manifested, primarily, by depressed mood; 
anxiety, irritability, nightmares, intrusive thoughts, poor 
concentration, obsessive rituals, social isolation, poor 
anger control; and considerable difficulty with work and 
interpersonal relationships; these symptoms are reflective of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code  9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for assignment  
of an initial higher rating has been accomplished.  

Through the pre-rating May 2003 notice letter, the July 2003 
rating action, the April 2004 SOC, the March 2004 and April 
2004 notice letters, and the February 2005 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, and the bases for the denial 
of the claim; the SOC and SSOC notified the veteran of the 
evidence that  had been considered in connection with the 
appeal.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information  and evidence.

The Board also finds that the May 2003, pre-rating notice 
letter, as well as the RO's notice letters in  March and 
April  2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)  (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38  C.F.R. § 
3.159(b)).  In that letter, the RO notified the veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The RO further informed the veteran 
that it was his responsibility to make sure that the VA 
receives requested records from non- Federal agencies.  

As regards VA's notice requirements, the Board notes  that, 
in the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the  
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in  
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim. 
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the  
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38  U.S.C.A. § 
5103(a) (West 2002), requires that notice to a  claimant 
pursuant to the VCAA be provided "at the time"  that, or 
"immediately after," the Secretary receives a  complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined  that VA had 
failed to demonstrate that a lack of such  pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and  re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In the May 2003 notice letter (prior to the 
rating action on appeal), as well as the March 2004, and 
April 2004 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
Further, these documents, along with the April 2004 SOC and 
the February 2005 SSOC, notified the veteran what was needed 
to substantiate his claim; the SOC and SSOC identified the 
evidence that had been considered with respect to the claim.  
After the notice letters and the SOC,  the veteran was 
afforded an opportunity to respond.  After providing the 
veteran several opportunities to furnish information and/or 
evidence pertinent to the claim on appeal, the RO most 
recently adjudicated the claim on the basis of all pertinent 
evidence in February 2005.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOC, and that this suffices for 
Dingess/Hartman.  While the Court also stated that, in claims 
arising out of an original claim for service connection, VA 
notice must include information regarding the effective date 
that may be assigned, and such notice has not explicitly been 
provided in this case, on these facts, such omission is 
harmless.  Id.   In adjudicating the claim for a higher 
initial rating, the Board is considering (as the RO has 
considered) all time periods since the effective date of the 
grant of service connection (which would, by implication, 
involve a consideration of effective date for any higher 
rating granted).  [Parenthetically, the Board notes that 
neither the appellant nor his representative has even 
suggested that the assigned effective date for the grant of 
service connection and award of initial compensation is being 
challenged].  Moreover, because, in this case, the Board is 
denying the claim for higher rating, no effective date is 
being assigned.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service  
medical records are associated with the claims file, as are 
VA outpatient treatment records.  In connection with his 
claim, the veteran has been afforded VA psychiatric 
examinations, the reports of which are associated with the 
claims file.   Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any other additional, existing evidence 
pertinent to the matter on appeal that needs to be obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.   

II.  Background

Social Security Disability records from 1992 reflect that the 
veteran was granted monthly benefits due to physical 
disabilities.  

A September 2002 VA outpatient record reflects that the 
veteran reported recurring distressing nightmare where he 
relived his combat experiences.  This included disassociative 
flashbacks.  The veteran reported intense psychological 
distress at exposure to internal and external cues that 
symbolized or resembled any aspect of the traumatic events in 
combat.  The veteran reported an inability to recall 
important aspects of his trauma.  He felt detached and 
estranged from other people.  It was noted that the veteran 
had a restricted rage of affect.  The veteran reported 
difficulty falling and staying asleep.  He reported 
irritability and outbursts of anger.  He had difficulty 
concentrating and was always hypervigilant.  The record 
reflected that the veteran responded with exaggerated 
startled response when he heard a loud noise.
 
A February 2003 VA summary indicates that the veteran was 
first seen in September 2002 for treatment of his severe and 
chronic symptoms of PTSD.  A mental status evaluation 
reflects that the veteran was coherent and alert, his affect 
was constricted, and his speech was pressured at times 
because of his extreme anxiety.  His concentration was 
impaired and his judgment was poor.  There was no delusional 
material elicited and the veteran denied any homicidal or 
suicidal ideation.  When the veteran was provoked, he 
experienced the sensation of rage.  He was intolerant of 
crowded conditions and was visibly startled with loud sounds 
that caused him to take an aggressive posture.  It was noted 
that the veteran's sleep was severely impaired.  The veteran 
reported recurring distressing nightmare of his combat 
experiences.  He stated that he made deliberate efforts to 
avoid thoughts, feeling and conversations of the traumatic 
events that he witnessed.  He reported diminished interest 
and participation in previously enjoyed activities.  He felt 
detached and estranged from other people and had markedly 
reduced ability to feel emotions.  The veteran also reported 
disassociative flashbacks of his combat experiences.  

The examiner noted that the veteran's PTSD was chronic and 
severe and had manifested into nightmares, sleep 
disturbances, survivors guilt, intrusive thoughts, grief, 
emotional numbing, anxiety, difficulty with authority 
figures, social isolation, mistrust of others, difficulty 
with crowds, despair, feelings of helplessness, loneliness, 
and major depression.  In addition, it was noted that the 
veteran's relationship with others was severely compromised 
by his difficulty with trust and the need to isolate himself 
from others as part of his PTSD.  The veteran's concentration 
and memory were impaired by his preoccupation with his 
military experience.  The memories of his horrific 
experiences in combat haunted him and resulted in his chronic 
anxiety.  The examiner's assessment was that the veteran 
appeared dysfunctional secondary to symptoms of his PTSD and 
that the veteran's PTSD was chronic with severe impairment of 
social and occupational functioning.  

A May 2003 VA examination report reflects that the veteran 
did not have a history of suicidal behavior.  He reported 
nightmares and flashbacks and he was hypervigilant and 
started easily.  He had these symptoms most days, which were 
of moderate to severe intensity.  The examiner noted that the 
veteran had problems at his prior job as a toll collector 
because of his interactions, and because he had difficulty 
dealing with people.  On mental status examination, the 
veteran was noted as dressed casually.  He was cooperative, 
his mood was depressed, and his affect was tearful.  His 
speech was normal and there were no perceptual problems.  The 
examiner indicated that his thought process and thought 
content were normal and there were no suicidal or homicidal 
ideation.  He was oriented to person place and time.  The 
veteran's insight and judgment were fair and his impulse 
control was fair.  The examiner noted that the veteran spent 
his time mostly taking care of his mother.  He summarized 
that the veteran was unable to work mainly because of back 
problems.  The diagnosis was PTSD and the examiner assigned a 
Global Assessment of Functioning (GAF) score of 45, noting 
that the veteran had some problems working and was somewhat 
isolative.  The examiner opined that the veteran's 
psychiatric problems did not prevent him from getting 
employment and he was competent.  

VA outpatient records, dated from May through June 2003, 
reflect that the veteran reported having nightmares where he 
fell in the water in Vietnam and could not get air.  He 
stated that when he had dreams like that, which he had all 
the time, he would not go out of the house for weeks.  Also, 
he reported that he often had nightmares where he would wake 
in a cold sweat.  

In a July 2003 decision, the RO granted service connection 
and assigned an initial 50 percent disability rating for 
PTSD, effective December 6, 2002, the date of receipt of the 
claim.

During the June 2004 hearing before RO personnel, the veteran 
testified that he was married when he came out of the 
service, but had been separated from his wife for over 20 
years.  He took a job as a toll collector because he was 
looking for a job essentially away from everybody.  In the 
job his interaction with people was on about a three second 
interval to make change, but basically, he was by himself.  
He reported significant chronic sleep disturbances.  Since 
September 11, 2001, his PTSD had become worse.  Since the war 
in Iraq, he basically stayed in the house and took care of 
his mother.  He stated that he had no friends; his 
representative offered that the veteran did not relate to 
anybody, other than his therapist.  The veteran testified 
that his dreams had become really intense and things  he 
forgot about over the years, had now surfaced.  The veteran 
testified that he found himself explosive when something 
wrong happened.  He stated that he drove at a minimum because 
he had a great amount of road rage, the simplest thing would 
cause him to explode and he was afraid he would drive over 
somebody.  The veteran testified that, at home, he always 
checked the door and looked out the windows before going 
outside.  

On VA examination in July 2004, the veteran reported often 
feeling very depressed and having many crying spells.  He 
thought about Vietnam constantly, which had been triggered 
both by 9/11 and the Iraq war.  However, even before those 
events he would frequently thing about the various traumas 
from Vietnam.  He stated that he had poor sleep, often for 3 
hours, accompanied by vivid and frequent nightmares and 
flashbacks.  He easily angered and had numerous altercations 
with people.  Sometimes he was afraid of driving because he 
had road rage.  He reported poor concentration and that he 
startled from noise very easily.  He stated that he did not 
deal very well with people and he just avoided them.  He 
purposely shopped at times when there were few people around.  
He was frequently watchful and vigilant.  There were 
occasional, but infrequent panic attacks.  When questioned 
about his prior employment as a toll collector, he stated 
that his PTSD had been escalating over those years.  His 
concentration was deteriorating to the point that even the 
simple task of making change would be difficult.  He stated 
that he became more and more irritable when people would give 
him large bills and would be so stressed that he threw change 
at them.  He gave an example where there was an exchange of 
words and the situation ended up with the veteran screaming 
loudly and cursing resulting in a formal complaint being 
filed against him.  He also indicated that he had started to 
ignore people's requests for directions when he felt 
stressed.  The sounds of loud horns easily startled him and 
exacerbated his stress and Oriental customers would sometimes 
trigger symptoms.  He stated that his interpersonal problems 
escalated to the point that he would physically go after 
supervisors who would hurry to a nearby building to lock the 
door.  In summary, the veteran stated that the only reason he 
probably stayed as long as he did, was there was reduced 
interpersonal interactions with people.  The examiner 
commented that as a toll collector, this contact was also of 
a more superficial nature.  

The examiner noted that the veteran was separated from his 
wife for a number of years due to his anger, easily 
escalating due to this PTSD.  He was always unable to get 
close to people, including his wife, and to his regret, he 
had been physical with her and choked her a number of time.  
The veteran essentially had no friends and isolated himself a 
great deal.  His previous interests in listening to music 
were lost.  

On mental status evaluation, the veteran was appropriately 
groomed and attired.  He displayed some problems in answering 
questions, specifically ones pertaining to traumatic 
incidents from the war.  He would become tearful at different 
times and broke down and sobbed, at one time very 
apologetically.  Reviewing this incidents caused him a great 
deal of anxiety and he was easily overwhelmed even thinking 
about these events.  His mood was depressed as well as 
anxious.  The examiner commented that a review of his record 
revealed a consistent picture of symptoms characteristic of 
PTSD,  to include nightmares, flashbacks, and intrusive 
memories.  His concentration was at times impaired 
particularly in reviewing his Vietnam history.  His affect 
was constricted.  His memory was fairly good although there 
was some amnesia present for part of the trauma that was 
discussed.  The veteran also appeared very watchful and 
vigilant during the examination and had difficulty relaxing.  
Upon questioning the veteran about his night time routine, he 
revealed that he consistently checked the windows and the 
doors needing to do this to feel safe.  Upon questioning the 
veteran about how his dreams had affected him, he discussed a 
situation where he got up after a nightmare and was washing 
his hands "of blood," only to realize that there was no 
blood on them.  Many of his nightmares were very vivid and 
resulted in much anxiety including night sweats.  Further 
questioning revealed that the veteran purposely organized his 
life to minimize contact with people such as shopping when 
people were less present.  There were a number of triggers 
for him including oriental people, the sound of helicopters 
which he could not let out of his sight until they left, and 
sudden loud noises such as explosions at the military 
terminal near where he lived.  No psychotic symptoms were 
observed.  The examiner also noted that the veteran's insight 
was fair, but that his judgment could easily be compromised 
by the stressors of his PTSD.  The veteran acknowledged that 
he had suicidal ideation, but denied any suicidal attempts.  

On summary of social and industrial functioning, the examiner 
noted that it was clear that the veteran had numerous 
problems in performing his job duties although he managed to 
last at this job for a number of years.  Part of this had to 
do with the nature of his job, i.e. it typically involved 
little real involvement with people other than making and 
giving change as a toll collector.  The examiner commented 
that even this low demand job led to numerous problems 
dealing with both supervisors and customers.  He furthered 
that the veteran's PTSD also was clearly directly related to 
the breakup of his marriage as the veteran could not relate 
emotionally to his wife.  Furthermore, he was frequently 
irritable and angry and would easily explode.  This would 
sometimes culminate with physical incidents where the veteran 
would even hit his wife and choke her and then feel very 
remorseful.  Since the breakup of his marriage years ago, he 
had not been able to date.  There had been a clear reduction 
of interest and activities previously giving him pleasure and 
in his abilities to perform them.  The examiner stated that 
there was also the presence of much PTSD symptomatology to 
include nightmares, flashbacks, intrusive thoughts, vivid 
memories and a host of other problems.  The diagnoses 
included PTSD and great difficulty in dealing with the 
traumas from the Vietnam war.  The examiner assigned a GAF 
score of 43.  As to employability, the examiner indicated 
that the veteran was deemed to be unemployable at that time.  

In a February 2005 decision, the RO assigned a higher initial 
rating of 70 percent for PTSD, also from December 6, 2002.  
In addition, the RO granted the veteran a TDIU, effective 
December 6, 2002, on the basis of the July 2004 assessment as 
to employability, and a review of Social Security records.  

II.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current 70 percent rating assigned following 
the initial grant of service connection.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including  
employment.  38 C.F.R. § 4.10 (2005).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability  
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2005).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 70 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a  
General Rating Formula . 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the evidence in light of the above-noted  
criteria, the Board finds that, since the December 6, 2002 
effective date of the grant of service connection, the 
veteran's psychiatric disability is adequately compensated at 
the 70 percent level.

Collectively, the medical evidence reflects that the 
veteran's service-connected PTSD has been manifested, 
primarily, by depressed mood; anxiety, irritability, 
nightmares, intrusive thoughts, poor concentration, obsessive 
rituals, social isolation, poor anger control; and 
considerable difficulty with work and interpersonal 
relationships.  The Board finds that  these symptoms are 
reflective of occupational and social impairment with 
deficiencies in most areas, consistent with the assigned 70 
percent rating..

However, at no point since the effective date of the grant of 
service connection has there been any medical indication that 
the manifestations of the appellant's PTSD warranted 
assignment of a 100 percent rating.  The overall record 
includes a reported worsening of symptoms over time; however, 
this does not mean that the criteria for a higher rating are 
met.  In this regard, the Board notes that even the most 
recent VA PTSD examination culminated in findings reflective 
of overall severe impairment.  While the veteran has been 
deemed unemployable, this finding, in and of itself, does not 
demonstrate that the criteria for a 100 percent rating are 
met; indeed, the fact of the veteran's unemployability due to 
service-connected disability is the basis for the veteran's 
award of a TDIU, also from December 6, 2002.  However, the 
totality of the evidence, including reports of examination 
and treatment notes by both VA and Newark Vet Center, does 
not reflect the level of symptomatology required for a 100 
percent rating.  There have been no findings, or findings 
indicative, of  gross impairment in thought process; there 
also has been little, if any, impairment in communication.  
As noted above, the appellant has had suicidal ideation, but 
he denied any suicidal attempts.  He also has exhibited no 
apparent danger of hurting others.  There also is no 
indication that the appellant has been unable to perform the 
activities of daily living, to include maintenance of 
hygiene.  

The Board also points out that none of the GAF scores 
assigned since December 6, 2002 provide any basis for  
assignment of the maximum schedular rating for PTSD.   
According to the Fourth Edition of the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a  
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267  
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the assigned GAF scores 
have been consistent with the appellant's reported symptoms, 
and are consistent with a finding that, since December 2002, 
his  PTSD has met the requirements for a 70 percent rating 
under the rating schedule.  The  appellant's assigned GAFs 
are 45 (in May 2003) and  43 (in July 2004).  Pursuant to the 
DSM-IV, GAF scores between 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social occupational or social functioning.  While the 
assigned GAF scores of 45 and 43 indicate major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood, the Board emphasizes that these symptoms 
and level of impairment are wholly consistent with the 
schedular criteria for the assigned 70 percent rating.  As 
such, there is no basis for the Board to conclude that the 
assigned GAFS are reflective of the level of impairment 
contemplated in the criteria for the 100 percent rating.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the  evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).   


ORDER

An initial rating for PTSD in excess of 70 percent is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


